PER CURIAM:
Bennie A. Mack, Jr. appeals the district court’s orders denying his motions to reconsider and reinstating the court’s order accepting the recommendation of the magistrate judge and dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Mack v. Drew, No. 9:09-cv-02891-JFA (D.S.C. Aug. 8, 2011); 2011 WL 2632610 (July 5, 2011); 2011 WL 765565 (Feb. 24, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.